Citation Nr: 1213710	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine at L4-L5 secondary to service-connected degenerative changes of the bilateral knees.

2.  Entitlement to service connection for DDD of the lumbar spine at L4-L5 secondary to service-connected degenerative changes of the bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to November 1994 and from November 1999 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which reopened and denied the Veteran's claim.  The Veteran submitted a notice of disagreement with this determination in November 2006, and timely perfected his appeal in August 2007.

In his August 2007 substantive appeal [VA Form 9], the Veteran requested to appear at a hearing before the Board.  In a subsequent communication received in September 2007, the Veteran withdrew his hearing request.  As such, the Veteran has been accorded the opportunity to present evidence and argument in support of his claim, which he declined.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

In August 2010, the Board declined to reopen the Veteran's claim.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with this denial.  The Court issued a Memorandum Decision in September 2011, which vacated the Board's August 2010 decision and remanded it back to the Board for appropriate action.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.

The reopened claim of entitlement to service connection for DDD of the lumbar spine at L4-L5 secondary to service-connected degenerative changes of the bilateral knees [on the merits] is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2004, denied entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees.

2.  The additional evidence associated with the Veteran's VA claims file since the April 2004 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees, has been reopened, as discussed below.  As such, any error related to the VCAA on this claim is harmless.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The Veteran asserts that he has submitted new evidence sufficient to reopen his previously denied claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees.  The Board concurs.

Relevant Law and Regulations

In general, RO decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."




Analysis

The Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees.  The RO's April 2004 rating decision denied the Veteran's claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees.  At that time, the evidence of record consisted of: magnetic resonance imaging of the lumbar spine, dated August 6, 2003, from T.D.C.; a neurological consultation, dated August 11, 2003, from T.E.D., M.D.; an operation report, dated August 21, 2003, from U.C.H. in Tampa, Florida; a surgical pathology report, dated August 22, 2003, from U.C.H. in Tampa, Florida; a discharge summary from U.C.H. in Tampa, Florida, dated August 23, 2003; a statement from T.E.D., M.D., dated September 5, 2003; a letter from H.R., M.D., to the Veteran, dated August 28, 2003; an undated statement on a prescription form indicating that the Veteran's chronic knee problems caused deterioration of his spine with an illegible signature; an October 2003 VA examination report; treatment records from T.E.D., M.D., dated from September 5, 2003 to November 24, 2003; records from O.H.S. in Tampa, Florida, for the period August 5, 2003 to August 21, 2003; a January 12, 2004 letter from O.R.L.I.C., and a copy of the initial claim report and proof of loss for occupational loss, dated August 5, 2003; and a VA progress note dated March 11, 2004.

The April 2004 rating decision found that the Veteran was not entitled to service connection for his lumbar spine disability because the evidence did not show that it was related to his service-connected knees, nor was there any evidence of this disability during military service.  The rating decision noted the Veteran's July 2003 back injury, while he was lifting chains off a truck.  X-ray evidence revealed only mild degenerative changes of the knees, with no obvious abnormality.  The VA examiner found that the Veteran's employment as a truck driver lifting heavy tarps and chains would put his back at risk for injury.  As such, service connection was denied.

Objective evidence has been added to the record since the April 2004 denial, including: lay statements from the Veteran; two VA examination reports; VA treatment records dated from October 20, 2005 through March 7, 2008, a Decision Review Officer conference report dated January 21, 2009; and additional argument from the Veteran and his representative.  This new evidence addresses the current state of the Veteran's lumbar spine as well as the question of medical nexus between his lumbar spine disability and his service-connected bilateral knees.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees, is reopened, and must be considered in light of all the evidence, both old and new.

In light of this new evidence, additional evidentiary development must be performed prior to an adjudication of the underlying claim on the merits.  


ORDER

The application to reopen the claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees, is granted and, to that extent only, the appeal is granted.


REMAND

Additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for DDD of the lumbar spine at L4-L5, secondary to service-connected degenerative changes of the bilateral knees.

The Veteran has alleged that his current lumbar spine disability is the result of his service-connected bilateral knees.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection is warranted for a disability, which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Here, the Veteran has a current diagnosis of lumbar scoliosis.  X-ray findings revealed a normal vertebral body structure with unchanged disc spaces and pedicles.  There was evidence of stable, slight L5 on S1 retrolisthesis, status post L4 and L5 laminectomy.  The remainder of the visualized spinous and transverse processes appeared intact.  See VA Examination Report X-rays, October 20, 2005.  The Veteran has also established service connection for bilateral knee disabilities.  As such, the remaining question is that of competent nexus between the two.

In statements submitted by the Veteran from his primary care physician, the doctor indicated that the Veteran's lumbar spine DDD was as likely as not related to his bilateral knee DDD.  See Statements of H.R., M.D., March 4, 2004 and March 11, 2005.  Additionally, in the October 2005 VA examination report, it was noted that the Veteran had significant disability in his life related to his cauda equina syndrome.  The Veteran reported that he had significant impairment in activities of daily living since discharge from active duty service; however, the VA examiner noted that there were no complaints of back pain until his work accident in August 2003.  As such, the VA examiner found it difficult to state that the Veteran's level of disability was related to his in-service activities.  Rather, the VA examiner concluded that the Veteran's lumbar spine disabilities were more likely related to his cauda equina syndrome in August 2003.  See VA Spine Examination Report, October 29, 2005.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, both of the above medical opinions are inadequate for rating purposes.  Neither the Veteran's primary care physician, nor the October 2005 VA examiner, provided a thorough and substantiated opinion.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As such, the Veteran's claim must be remanded to obtain a new and adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain and associate any outstanding VA treatment records for the Veteran dated from March 2008 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  The AMC is requested to contact the Veteran to obtain any outstanding private treatment records for his lumbar spine disability.  Any response received in association with this request should be memorialized in the Veteran's claims file.

3.  After the aforementioned directives have been accomplished, the AMC is requested to schedule the Veteran for a new VA spine examination, with an appropriate expert.  The VA examiner must thoroughly review the Veteran's VA claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  The VA examiner is requested to address the nature and etiology of any currently diagnosed lumbar spine disability.  Specifically, the VA examiner is requested to address the following:

(a)  State all diagnoses associated with the Veteran's lumbar spine.

(b)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed lumbar spine disability is the result of a disease or injury in military service.  

(c)  State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed lumbar spine disability was caused by his service-connected bilateral knee disabilities or aggravated beyond the natural progression of the disease by the service-connected knee disabilities.

(d)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, the AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


